Defendants moved for summary judgment in this action for personal injuries suffered by plaintiff when an exterior metal staircase leading from the ground level to the basement of defendants’ residential apartment building collapsed under his feet. We find that defendants failed to establish entitlement to judgment as a matter of law. Defendants did not demonstrate that they lacked constructive notice of the defect that caused the staircase to collapse. The deposition testimony and affidavits of defendants’ witnesses failed to eliminate all material questions of fact regarding whether the “rust and corrosion” they observed on the underside of the landing and the frame supporting the staircase was present and visible for a considerable length of time prior to plaintiffs accident. There is no evidence of record that defendants inspected the underside of the exterior staircase for over a year prior to the staircase collapse. Although “the appearance of rust, standing alone, is insufficient to establish constructive notice” (Garcia v Northcrest Apts. Corp., 24 AD3d 208, 209 [2005]), corrosion of the structure may have been sufficient to alert defendants to a structural defect. However, given the length of time that the entire staircase went *561uninspected, the evidence relied on by defendants did not establish that the corrosion would not have been visible upon reasonable inspection of the bottom of the landing and the frame before the accident. Concur — Saxe, J.E, Catterson, Moskowitz, Acosta and Renwick, JJ. [Prior Case History: 2010 NY Slip Op 32719(11).]